DETAILED ACTION
This Office action is in reply to correspondence filed 16 November 2022 in regard to application no. 16/458,520.  Claims 1-6, 8-13 and 15-22 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2022 has been entered.

Claim Objections
Claim 22 is objected to because of the following informalities: it does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (U.S. Publication No. 2020/0175324, filed 30 November 2018) in view of Gibiansky et al. (U.S. Publication No. 2016/0110657) further in view of Grigorov (U.S. Patent No. 10,474,714, filed 1 May 2013).

In-line citations are to Takahashi.
With regard to Claim 1:
Takahashi teaches: A method for classification of data in a machine learning system, the method comprising:
generating, by a computing device, a data classifier using a first dataset; [0062; the system uses “input images” to “generate accurate classification results”] 
determining, by the computing device, an accuracy value of the data classifier [0062; it “determines that” a particular “accuracy does not satisfy” a particular “threshold”; 0086; the threshold may be a value such as a “number of iterations”] to achieve a predefined model accuracy threshold; [id.] 
iterating, by the computing device, calibration of the first dataset based on a set of one or more parameters until the accuracy value matches or exceeds the predefined model accuracy threshold value... [id.; it repeats a process until the accuracy meets the threshold by adjusting “parameters” which reads on calibrating; any set of objects is a set of one or more of them] and 
generating, by the computing device, using the… data an enhanced data classifier for the classification of data. [id.; it is “trained to generate accurate classification results” so as to have an “increased likelinood of being accurate”] 

Takahashi does not explicitly teach that a calibration comprises at least receiving a user input indicating a correctness of a presented subset of data from a second dataset, but it is known in the art. Gibiansky teaches a machine learning based parameter optimization system [title] which employs parameter tuning, [0108] similar to Takahashi. The parameter tuning may be influenced by “user... input” to control a “tuning range” to arrive at a most accurate model. [id.] Gibiansky and Takahashi are analogous art as each is directed to electronic means for tuning a machine learning model. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gibiansky with that of Takahashi in order to arrive at a most accurate model, as taught by Gibiansky; further, it is simply a substitution of one known part for another with predictable results, simply allowing for human input into the tuning process as in Gibiansky rather than the fully automated process of Takahashi; the substitution produces no new and unexpected result.

Takahashi does not explicitly teach performing a step to thereby disambiguate the subset of data or using the disambiguated subset of data, but it is known in the art.  Grigorov teaches a database classifier [title] that improves the classification process. [Col. 1, lines 50-52] It manages “subsets of resources” including performing “disambiguation” to “resolve ambiguities”, resulting in an improved database configured “to store, index and classify the resource set”. [Claim 1] Grigorov and Takahashi are analogous art as each is directed to electronic means for performing classification of data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Grigorov with that of Takahashi in order to improve classification, as taught by Grigorov; further, it is simply a substitution of one known part for another with predictable results, simply using Grigorov’s disambiguation in place of, or in addition to, the iterative process of Takahashi; the substitution produces no new and unexpected result.

With regard to Claim 3:
The method of the claim 1, wherein the set of parameters further comprises a certainty score, a click utilization value, a certainty threshold value, a model accuracy value, an average machine learning time, or an average annotation time. [Takahashi, 0062 as cited above in regard to claim 1; the measure of accuracy reads on a “model accuracy value”] 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to the claimed method and so is considered but given no patentable weight.  Further, as the set of parameters only “comprises” these items, it can also include other data, and any further processing could be based entirely on the other data.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
Takahashi teaches: A data classification system comprising: 
a processor; [0006; “processor”] and 
a memory coupled to the processor [0031; “memory”] and comprising programmed instructions stored thereon that, when executed by the processor, are configured to cause the processor [0006; “program instructions” are stored which are “executed by [the] processor”] to: 
generate a data classifier using a first dataset; [0062; the system uses “input images” to “generate accurate classification results”] 
determine an accuracy value of the data classifier [0062; it “determines that” a particular “accuracy does not satisfy” a particular “threshold”; 0086; the threshold may be a value such as a “number of iterations”] to achieve a predefined model accuracy threshold; [id.] 
iterate a calibration of the first dataset based on a set of one or more parameters until the accuracy value matches or exceeds the predefined model accuracy threshold value... [id.; it repeats a process until the accuracy meets the threshold by adjusting “parameters” which reads on calibrating; any set of objects is a set of one or more of them] and
generate, using the calibration an enhanced data classifier for the classification of data. [id.; it is “trained to generate accurate classification results” so has to have an “increased likelihood of being accurate”] 

Takahashi does not explicitly teach that a calibration comprises at least receiving a user input indicating a correctness of a presented subset of data from a second dataset, but it is known in the art.  Gibiansky teaches a machine learning based parameter optimization system [title] which employs parameter tuning, [0108] similar to Takahashi. The parameter tuning may be influenced by “user... input” to control a “tuning range” to arrive at a most accurate model. [id.] Gibiansky and Takahashi are analogous art as each is directed to electronic means for tuning a machine learning model. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gibiansky with that of Takahashi in order to arrive at a most accurate model, as taught by Gibiansky; further, it is simply a substitution of one known part for another with predictable results, simply allowing for human input into the tuning process as in Gibiansky rather than the fully automated process of Takahashi; the substitution produces no new and unexpected result.

Takahashi does not explicitly teach performing a step to thereby disambiguate the subset of data or using the disambiguated subset of data, but it is known in the art.  Grigorov teaches a database classifier [title] that improves the classification process. [Col. 1, lines 50-52] It manages “subsets of resources” including performing “disambiguation” to “resolve ambiguities”, resulting in an improved database configured “to store, index and classify the resource set”. [Claim 1] Grigorov and Takahashi are analogous art as each is directed to electronic means for performing classification of data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Grigorov with that of Takahashi in order to improve classification, as taught by Grigorov; further, it is simply a substitution of one known part for another with predictable results, simply using Grigorov’s disambiguation in place of, or in addition to, the iterative process of Takahashi; the substitution produces no new and unexpected result.

With regard to Claim 10:
The system of claim 8, wherein the set of parameters further comprises a certainty score, a click utilization value, a certainty threshold value, a model accuracy value, an average machine learning time, or an average annotation time. [Takahashi, 0062 as cited above in regard to claim 1; the measure of accuracy reads on a “model accuracy value”] 

This claim is not patentably distinct from claim 8 as it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight.  Further, as the set of parameters only “comprises” these items, it can also include other data, and any further processing could be based entirely on the other data.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
Takahashi teaches: A non-transitory computer readable medium including instruction for data classification stored thereon that when executed by at least one processor cause the at least one processor [0006; “program instructions” are stored which are “executed by a processor”; 0031; they are stored in “memory”] to:
generate a data classifier using a first dataset; [0062; the system uses “input images” to “generate accurate classification results”] 
determine an accuracy value of the data classifier [0062; it “determines that” a particular “accuracy does not satisfy” a particular “threshold”; 0086; the threshold may be a value such as a “number of iterations”] to achieve a predefined model accuracy threshold; [id.] 
iterate a calibration of the first dataset based on a set of one or more parameters until the accuracy value matches or exceeds the predefined model accuracy threshold value... [id.; it repeats a process until the accuracy meets the threshold by adjusting “parameters” which reads on calibrating; any set of objects is a set of one or more of them] and
generate, using the calibration an enhanced data classifier for the classification of data. [id.; it is “trained to generate accurate classification results” so has to have an “increased likelihood of being accurate”] 

Takahashi does not explicitly teach that a calibration comprises at least receiving a user input indicating a correctness of a presented subset of data from a second dataset, but it is known in the art.  Gibiansky teaches a machine learning based parameter optimization system [title] which employs parameter tuning, [0108] similar to Takahashi. The parameter tuning may be influenced by “user... input” to control a “tuning range” to arrive at a most accurate model. [id.] Gibiansky and Takahashi are analogous art as each is directed to electronic means for tuning a machine learning model. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gibiansky with that of Takahashi in order to arrive at a most accurate model, as taught by Gibiansky; further, it is simply a substitution of one known part for another with predictable results, simply allowing for human input into the tuning process as in Gibiansky rather than the fully automated process of Takahashi; the substitution produces no new and unexpected result.

Takahashi does not explicitly teach performing a step to thereby disambiguate the subset of data or using the disambiguated subset of data, but it is known in the art.  Grigorov teaches a database classifier [title] that improves the classification process. [Col. 1, lines 50-52] It manages “subsets of resources” including performing “disambiguation” to “resolve ambiguities”, resulting in an improved database configured “to store, index and classify the resource set”. [Claim 1] Grigorov and Takahashi are analogous art as each is directed to electronic means for performing classification of data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Grigorov with that of Takahashi in order to improve classification, as taught by Grigorov; further, it is simply a substitution of one known part for another with predictable results, simply using Grigorov’s disambiguation in place of, or in addition to, the iterative process of Takahashi; the substitution produces no new and unexpected result.

With regard to Claim 17:
The non-transitory computer readable medium of claim 15, wherein the set of parameters further comprises a certainty score, a click utilization value, a certainty threshold value, a model accuracy value, an average machine learning time, or an average annotation time. [Takahashi, 0062 as cited above in regard to claim 1; the measure of accuracy reads on a “model accuracy value”] 

This claim is not patentably distinct from claim 15 as it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to the claimed medium and so is considered but given no patentable weight.  Further, as the set of parameters only “comprises” these items, it can also include other data, and any further processing could be based entirely on the other data.  The reference is provided for the purpose of compact prosecution.

Claim(s) 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Gibiansky et al. further in view of Grigorov further in view of Bouhini et al. (U.S. Publication No. 2020/0104777, filed 28 September 2018).

These claims are similar so are analyzed together.
With regard to Claim 2:
The method of claim 1, wherein the data classifier is generated based on training data available for the first dataset [Takahashi, 0062 as cited in regard to claim 1] and the method further comprises coupling, by the computing device, the presented subset of data with the user input and the training data until the predefined model accuracy threshold value is achieved.

With regard to Claim 9:
The system of claim 8, wherein the programmed instructions, when executed by the processor, are further configured to cause the processor to: 
generate the data classifier based on training data available for the first dataset; [Takahashi, 0062 as cited in regard to claim 8] and 
couple the presented subset of data with the user input and the training data until the predefined model accuracy threshold value is achieved.

With regard to Claim 16:
The non-transitory computer readable medium of claim 15, wherein the instructions, when executed by the processor, further cause the processor to: 
generate the data classifier based on training data available for the first dataset; [Takahashi, 0062 as cited in regard to claim 15] and 
couple the presented subset of data with the user input and the training data until the predefined model accuracy threshold value is achieved. 

Takahashi, Gibiansky and Grigorov teach the method of claim 1, system of claim 8 and medium of claim 15, including that the data classifier is based on training data available for the first dataset as cited above, but do not teach this iterative coupling, but it is known in the art.  Bouhini teaches an adaptive artificial intelligence system [title] which may “select or obtain training materials” from a “data structure” and couple this with “user input” and information about “training materials that the user has accessed” based on “one or more parameters” in order to achieve “accuracy”. [0021] The training is “iteratively updated”. [0022] A “threshold level of accuracy” is measured against. [0023] Bouhini and Takahashi are analogous art as each is directed to the use of training data in artificial intelligence applications. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bouhini with that of Takahashi, Gibiansky and Grigorov in order to improve speed and efficiency, as taught by Bouhini; [0017] further, it is simply a substitution of one known part for another with predictable results, simply performing Bouhini’s iterative training in place of Takahashi’s one-time training; the substitution produces no new and unexpected result.

Claim(s) 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Gibiansky et al. further in view of Grigorov further in view of Chen et al. (WIPO Publication No. 2019/190886, filed 21 March 2019).

These claims are similar so are analyzed together.
With regard to Claim 4:
The method of the claim 1, wherein the set of parameters comprises at least a certainty threshold value and a number of candidates included in the presented subset of data is determined based on the certainty threshold value.

With regard to Claim 11:
The system of claim 8, wherein the set of parameters further comprises at least a certainty threshold value and a number of candidates included in the presented subset of data is determined based on the certainty threshold value.

With regard to Claim 18:
The non-transitory computer readable medium of the claim 15, wherein the set of parameters comprises at least a certainty threshold value and a number of candidates included in the presented subset of data is determined based on the certainty threshold value. 

Takahashi, Gibiansky and Grigorov teach the method of claim 1, system of claim 8 and medium of claim 15, but do not explicitly teach determining a number of candidates by a certainty threshold value, but it is known in the art; in fact it is elementary statistics.  Chen teaches a machine learning method [title] in which a “quantity of random input samples” is adjusted to meet “an above threshold certainty” such as a “probability of greater than 99%”. [0074] Chen and Takahashi are analogous art as each is directed to the use of machine learning models in relation to achieving certain thresholds. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chen with that of Takahashi, Gibiansky and Grigorov in order to improve certainty, as taught by Chen; further, it is simply a substitution of one known part for another with predictable results, simply determining a sample or set in the manner of Chen rather than that of Takahashi; the substitution produces no new and unexpected result.

Claim(s) 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Gibiansky et al. further in view of Grigorov further in view of Federov et al. (U.S. Publication No. 2013/0073568).

These claims are similar so are analyzed together.
With regard to Claim 5:
The method of claim 3, wherein the user input received over the presented subset of data is used to generate the click utilization value or the average annotation time.

With regard to Claim 12:
The system of claim 10, wherein the programmed instructions, when executed by the processor, are further configured to cause the processor to generate the click utilization value or the average annotation time based on the user input received over the presented subset of data.

With regard to Claim 19:
The non-transitory computer readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the processor to generate the click utilization value or the average annotation time based on the user input received over the presented subset of data.

Takahashi, Gibiansky and Grigorov teach the method of claim 3, system of claim 10 and medium of claim 17, but do not explicitly teach that the user input generates one of these items, but in addition to being of no patentable significance, they are known in the art.  Federov teaches a system for ranking structured objects on a social networking system [title] that tracks a number of clicks [0133] and adjusts parameters. [0139] Federov and Takahashi are analogous art as each is directed to electronic means for making decisions using adjustable parameters. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine each of the teachings of Federov with that of Takahashi, Gibiansky and Grigorov, as it is simply two instances of substituting one datum for another with predictable results, simply using Federov’s data in place of, or in addition to, the data of Takahashi; the substitution produces no new and unexpected result.

Claim(s) 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Gibiansky et al. further in view of Grigorov further in view of Li (U.S. Patent No. 10,353,951, filed 15 September 2017).

These claims are similar so are analyzed together.
With regard to Claim 6:
The method of claim 1, further comprising generating, by the computing device, the presented subset of data from the second dataset based on a plurality of clusters created based on computed candidate vector distances.

With regard to Claim 13:
The system of claim 8 wherein the programmed instructions, when executed by the processor, are further configured to cause the processor to generate the presented subset of data from the second dataset based on a plurality of clusters created based on computed candidate vector distances.

With regard to Claim 20:
The non-transitory computer readable medium of claim 15 wherein the instructions, when executed by the processor, further cause the processor to generate the presented subset of data from the second dataset based on a plurality of clusters created based on computed candidate vector distances. 

Takahashi, Gibiansky and Grigorov teach the method of claim 1, system of claim 8 and medium of claim 15, but do not explicitly teach using vector distances in this way, but it is known in the art. Li teaches a search-query refinement system [title] in which a model is trained to generate “training vectors for visual media files”. [Col. 6, lines 43-44] The system starts with a cluster of vectors and “selects a refined cluster” which has the “least average distance to vectors” in a similar file or set of files. [Col. 9, line 61 to Col. 10, line 7] Li and Takahashi are analogous art as each is directed to machine learning models to optimize a value.  

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Li with that of Takahashi, Gibiansky and Grigorov in order to more efficiently obtain relevant results, as taught by Li; [Col. 1, lines 15-17, 41-44] further, it is simply a combination of known parts with predictable results, simply performing Li's steps after those of Takahashi; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Gibiansky et al. further in view of Grigorov further in view of Khidekel et al. (U.S. Publication No. 2018/0225587).

With regard to Claim 21:
The method of claim 1, wherein the first dataset comprises a plurality of candidates, the set of parameters comprises a certainty threshold value, and the method further comprises:
generating, by the computing device, a certainty score for each of the plurality of candidates; and
comparing, by the computing device, the certainty score to the certainty threshold value to determine a number of the plurality of candidates included in the presented subset of data.

Takahashi, Gibiansky and Grigorov teach the method of claim 1 but do not explicitly teach generating a certainty score and comparing it to a threshold, but it is known in the art.  Khidekel teaches a multi-step optimization technique [title] that may make a determination based in part on a “number of clicks”. [0125] It selects a subset of information based on combinations that exceed a “threshold probability”; [claim 5] a probability reads on a certainty score.  It can be used to “reduce training times” during “model construction”. [0089] Khidekel and Takahashi are analogous art as each is directed to electronic means for making use of AI techniques and constructing models.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Khidekel with that of Takahashi, Gibiansky and Grigorov in order to reduce training time, as taught by Khidekel; further, it is simply a combination of known parts with predictable results, simply performing Khidekel’s steps after those of Takahashi; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

The phrase “to determine a number of the plurality of candidates included in the presented subset of data” consists entirely of manner-of-use language which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 22:
The method of claim 21, further comprising:
generating, by the computing device, a click utilization value or an average annotation time based on the user input; [Khidekel as cited above; a number of clicks reads on a click utilization value] and
adjusting, by the computing device, the certainty threshold value based on the click utilization value or the average annotation time

Given that Takahashi explicitly updates parameters based on received information [0040] it would have been obvious to one then of ordinary skill in the art to substitute Khidekel’s data for that of Takahashi in that step, as it is merely a substitution of known data for other known data with predictable results, as no new and unexpected result is inherent or disclosed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The argument focuses on language added by amendment and for which the references of Grigorov and Khidekel have been incorporated herein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694